Citation Nr: 1002980	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a separate compensable rating for objective 
neurological abnormalities associated with service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is assignable. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in September 2009, the Board denied a rating 
higher than 10 percent for degenerative joint disease and 
degenerative disc disease of the lumbar spine based on 
orthopedic manifestations, including limitation of motion, 
and on incapacitating episodes of intervertebral disc 
syndrome. 

The Board remanded the claim for additional development on 
the question of whether a separate rating was warranted for 
any objective neurological abnormality.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Objective neurological abnormalities associated with the 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbar spine are not currently shown.




CONCLUSION OF LAW

The criterion for a separate compensable rating for objective 
neurological abnormalities associated with the service-
connected degenerative joint disease and degenerative disc 
disease of the lumbar spine have not been met.   38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5242, 5243 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2005, in April 2006, and in 
September 2009.  The Veteran was notified of the type of 
evidence needed to substantiate the claim for a higher 
rating, namely, evidence to show that the disability was 
worse and the effect the disability had on employment.  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (to the extent there was pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006) (notice of the elements of the claim); and of Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case, dated in December 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the Veteran VA examinations in January 2006 and in 
March 2007.  

In accordance with the Board's remand of September 2009, the 
Veteran was scheduled for a VA neurological examination, 
including an electromyography and a nerve conduction study.  
The Veteran, however, failed to report for the examination.  
And it is not shown that the Veteran did not receive notice 
of the scheduling of the VA examination. 

Generally, when a Veteran fails to report for a VA 
examination in conjunction with a claim for increase, the 
claim is denied as a matter of a law.  38 C.F.R. § 3.655.  In 
this case, the Veteran was not on notice that the failure to 
report for the examination would result in the denial of the 
claim as a matter of law without a review of the claim on the 
merits.  Because of the due process deficiency, the Board is 
reviewing the claim on the merits as did the RO.  
Nevertheless, failure to report for a VA examination places 
the Veteran at risk of an adverse decision based on an 
incomplete and undeveloped record.  Kowalski v. Nicholson, 19 
Vet. App. 171, 181 (2005).  



As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

In service, the Veteran sought treatment for low back pain 
from July to September 1971.  On one occasion, it was noted 
the Veteran had low back pain starting in the area of L5-S1 
and radiating to the right thigh.  On separation examination, 
the neurological evaluation was normal. 

After service, on initial VA examination in January 1976, the 
neurological evaluation was normal.  In a rating decision in 
March 1976, the RO granted service connection for chronic low 
back strain. 

The current claim was received at the RO in October 2005.  

On VA examination in January 2006, history included a lumbar 
decompression and discectomy in 1989, which relieved symptoms 
of radiculopathy in the right lower extremity.  The Veteran 
complained of intermittent low back pain related to 
activities.  He did not experience any radiating pain.  He 
stated that at rest, sitting, or lying down, he had no back 
pain, but the pain began if he stood more than two minutes. 
It was noted that Veteran worked at night and he had not 
missed work because of back pain.  The back pain did limit 
his daily activities because of the quick onset of pain after 
standing.  He is able to carry out his activities of daily 
living without assistance and he could do light housework or 
briefly wash the dishes.



On examination, the Veteran arrived in a wheelchair, but was 
able to get out of the wheelchair briskly and walk a short 
distance without any limp.  The examiner noted that the 
Veteran had other medical problems, including diabetes 
mellitus, peripheral vascular disease, and a history of deep 
vein thrombosis.  He did not use any ambulatory aids or wear 
a back brace.

The examiner did not elicit any tenderness of the lumbar 
spine. Flexion was to 80 degrees, extension was to 5 degrees, 
lateral flexion, right and left, was to 20 degrees, right 
rotation was to 30 degrees and left rotation was to 10 
degrees.  Repetitive motion resulted in the same level of 
pain and there was no loss of motion, weakness, fatigability, 
or incoordination.  The straight leg raising test to 90 
degrees bilaterally was negative.  Deep tendon reflexes were 
1 + patella and 1 + Achilles bilaterally.  Motor strength was 
5/5 in the lower extremities and the sensory nerves were 
intact to both sharp and dull stimuli in the lower 
extremities.  The Babinski sign was negative.  Bladder and 
bowel control were intact.  X-rays showed minimal 
hypertrophic spur formation in the lower lumbar spine spur.  

In a rating decision in January2006, the RO granted a 10 
percent rating for degenerative joint disease and 
degenerative disc disease of the lumbar spine, which was 
previously rated as chronic low back strain. 

In March 2007, the Veteran was seen in a VA physical 
rehabilitation consultation and the assessment was lumbar 
radiculopathy and degenerative joint disease.

On VA examination in March 2007, the Veteran complained that 
six weeks earlier his constant low back pain started 
radiating to the right leg, which began when he was climbing 
stairs.  He described the pain as a stinging sensation that 
starts in the right buttocks and travels through the right 
lateral thigh to the right foot.  The pain is worse in the 
morning.  He also complained of continual numbness of the 
right leg.  The Veteran stated that sitting for a longer 
period of time at work was bothersome, but he had no 
additional limitations with flare-ups and he had no 
incapacitating episodes in the year prior to the examination.

On physical examination, there was no palpable tenderness. 
Flexion was to 90 degrees without pain.  Extension was to 5 
degrees extension with pain.  Lateral flexion, right and 
left, was to 20 degrees with pain.  Rotation, right and left, 
was to 25 degrees with pain.  Range of motion did not produce 
any weakness, fatigue, or incoordination.  There also was no 
additional loss of motion with repetition.  There was no 
muscle spasm or atrophy.  He had a normal gait while walking.  
He did not have any incontinence.  The straight leg raising 
was from 0 to 70 degrees producing low back pain.  The deep 
tendon reflexes were 1 + and equal bilaterally in the lower 
extremities.  He had a negative foot drop, bilaterally.  He 
had a normal pinprick, strength, motor skills, and a normal 
gait while walking.  No muscle atrophy or spasms were 
present.

In June 2007, the Veteran was scheduled for an MRI, but there 
was no report of the MRI. 

In accordance with the Board's remand of September 2009, the 
Veteran was scheduled for a VA neurological examination, 
including an electromyography and a nerve conduction study.  
The Veteran, however, failed to report for the examination.  
And it is not shown that the Veteran did not receive notice 
of the scheduling of the VA examination.  

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Degenerative joint disease and degenerative disc disease are 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc Syndrome), whichever method results in the higher 
rating. 38 C.F.R. § 4.71, Diagnostic Codes 5242 and 5243.

Analysis

In a decision in September 2009, the Board denied a rating 
higher than 10 percent for degenerative joint disease and 
degenerative disc disease of the lumbar spine based on 
orthopedic manifestations, including limitation of motion, 
under the General Rating Formula for Diseases and Injuries of 
the Spine, and on incapacitating episodes of intervertebral 
disc syndrome under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71, Diagnostic Codes 5242 and 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
are evaluated separately under an appropriate Diagnostic 
Code. 

Under Diagnostic Code 8520, the criterion for a compensable 
or 10 percent rating 
for sciatic nerve involvement, radiculopathy, is mild 
incomplete paralysis.  

Although the Veteran has complained of pain, radiating to the 
right lower extremity on VA examination in January 2006 the 
straight leg raising test to 90 degrees was negative.  The 
deep tendon reflexes were active.  Motor strength was 5/5 in 
the lower extremities and the sensory nerves were intact to 
both sharp and dull stimuli in the lower extremities.  And 
bladder and bowel control were intact.  In the absence of 
evidence of any objective neurological abnormality associated 
with service-connected degenerative joint disease and 
degenerative disc disease of the lumbar spine, the criterion 
for a compensable or 10 percent rating, mild incomplete 
paralysis of the sciatic nerve, under Diagnostic Code 8520 
based on the findings from the VA examination in 2006 had not 
been met. 

On VA examination in March 2007, while the straight leg 
raising test to 70 degrees was positive for pain, the deep 
tendon reflexes were active, there was no foot drop, 
sensation to pinprick was normal and strength, motor skill, 
and gait were normal. There was no evidence of muscle atrophy 
or spasms. In the absence of evidence of any objective 
neurological abnormality associated with service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, the criterion for a compensable or 10 
percent rating, mild incomplete paralysis of the sciatic 
nerve, under Diagnostic Code 8520 based on the findings from 
the VA examination in 2007 had not been met.

For the above reasons, the preponderance of the evidence is 
against the claim for separate compensable rating for 
objective neurological abnormalities associated with the 
service-connected degenerative joint disease and degenerative 
disc disease of the lumbar spine, and the benefit-of- the-
doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability 
level and provided for a higher rating for more severe 
symptoms.  For these reasons, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).  


ORDER

A separate compensable rating for objective neurological 
abnormalities associated with the service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


